Citation Nr: 1436836	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-20 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right hip bursitis.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of trauma to the left auriculotemporal branch of the trigeminal nerve (cranial nerve V).

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected permanent bilaterally dislocated condyles secondary to fractures (hereinafter dislocated condyles).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to January 1977 and from November 12, 1978 to November 24, 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in which the RO granted service connection for right hip bursitis, dislocated condyles and residuals of trauma to cranial nerve V and assigned initial 10 percent ratings for each.

The Veteran testified before a Decision Review Officer in June 2012.  A transcript of that proceeding appears in the claims file.  In a September 2013 Form 9, the Veteran requested a hearing before the Board.  In May 2014, VA sent the Veteran a notice letter indicating that the hearing was scheduled for July 1, 2014.  The Veteran failed to appear.   As the Veteran has not provided good cause for his failure to appear at the hearing and has not requested that it be rescheduled, his request is deemed withdrawn.   38 C.F.R. § 20.702 (c) (2013).

The issues of entitlement to an initial disability rating in excess of 10 percent for dislocated condyles and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The Veteran's right hip bursitis is manifested by pain and subjective complaints of weakness, stiffness and lack of endurance; medical evidence throughout the appeal period indicates normal range of motion with pain.

2.  The medical evidence indicates no more than moderate incomplete paralysis of cranial nerve V.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for right hip bursitis have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5251, 5252, 5253 (2013).

2.  The criteria for an initial disability rating in excess of 10 percent for residuals of trauma to cranial nerve V have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.124, Diagnostic Code 8205 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel  issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claim. 

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (hereinafter: SOC). 

In this case, the Veteran was provided with VCAA notice in December 2008 prior to the May 2010 rating decision in which service connection was granted. The May 2012 SOC provided the Veteran with the relevant rating criteria for his disabilities, as listed at various diagnostic codes.  The claimant was informed of the evidence needed to achieve higher schedular ratings.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including VA treatment records, Social Security Administration records and private treatment records where the Veteran provided proper authorization.  The Board notes that there are potentially some private treatment records that remain outstanding.  The RO noticed this and sent a letter to the Veteran in October 2011 urging him to fill out a VA Form 21-4142 providing VA authorization to obtain the private records.   The Veteran did return a VA Form 21-4142 for one of the private providers, but, did not provide proper authorization for the others.  Subsequently, the RO reconsidered the claim and provided a supplemental statement of the case.  The Veteran did not respond and the claim was forwarded to the Board.  Upon review of the record, the Board finds that VA satisfied its duty to assist the Veteran to develop his claim and therefore, another remand to make further attempts to locate potentially outstanding private treatment records is not warranted.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

In addition, multiple VA examinations of the Veteran's disabilities appear in the record.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The April 2010, July 2011, August 2011 and May 2013 VA examinations are adequate as they were based on a physical examination of the Veteran and provide the medical information needed to address the rating criteria relevant to the issues on appeal.  There is adequate medical evidence of record to make a determination on these issues.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) .

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Disability Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . "  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).
The rating schedule instructs that bursitis, rated at diagnostic code (DC) 5019, be rated on limitation of motion of affected parts as degenerative arthritis under DC 5003.  

Limitation of motion of the hip and thigh are rated under DCs 5251, 5252, and 5253. 38 C.F.R. § 4.71a.  Under DC 5251, which contemplates limitation of extension of the thigh, a maximum 10 percent rating is warranted when extension is limited to 5 degrees. Under DC 5252, which contemplates limitation of flexion of the thigh, a 20 percent rating is warranted if flexion is limited to 30 degrees, and a 10 percent rating is assigned when flexion is limited to 45 degrees. Under DC 5253, which contemplates impairment of the thigh, a 20 percent disability rating is warranted for limitation of abduction, where motion is lost beyond 10 degrees, and a 10 percent rating is assigned when there is limitation of adduction of the thigh and inability to cross the legs, or when there is limitation of rotation of the thigh, and inability to toe-out more than 15 degrees in the affected leg.  38 C.F.R. § 4.71a (2013).  Normal range of motion in the hip consists of flexion to 125 degrees and abduction to 45 degrees. See 38 C.F.R. § 4.71, Plate II (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his disabilities requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Also notable is 38 C.F.R. § 4.59 which recognizes painful motion with joint or periarticular pathology as productive of disability.  The regulation states: "It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  

Diagnostic Code 8205 relates to paralysis of the cranial nerves.  Under DC 8205, 10, 30, and 50 percent ratings are warranted for moderate incomplete paralysis, severe incomplete paralysis, and complete paralysis, respectively. 38 C.F.R. § 4.124a .  A 'Note' below the criteria indicates that such ratings are "dependent upon relative degrees of sensory manifestation or motor loss."

III.  Entitlement to Increased Ratings

On examination of the Veteran's hip in April 2010, range of motion testing was within normal limits, with flexion to 125 degrees, abduction to 45 degrees, extension of the thigh to 30 degrees, adduction of the thigh to 25 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  Pain was noted to occur at 120 degrees with flexion, at 30 degrees with extension, at 60 degrees with external rotation and at 40 degrees with internal rotation.  Range of motion remained within normal limits on repetition.  The Veteran reported weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking and pain.  Upon physical examination, swelling, instability, weakness, redness and heat were not noted.

In May 2010, the RO assigned a 10 percent rating based on painful motion pursuant to 38 C.F.R. § 4.59.

In a July 2010 notice of disagreement, the Veteran indicated that he had problems with his hip when bending and when he walks his hip gives out.  In his July 2011 Form 9, the Veteran indicated his condition was much worse than the 10 percent awarded.  He stated that he suffered "with pain everyday" it affected "all aspects" of his life.  He indicated that his condition limited his ability to sit, stand or lay down for extended periods of time and that he had trouble sleeping on account of attempting to be comfortable.  He indicated he was able to do the exercises at the examination, but that he was in pain the "entire time."  

In July 2011, the Veteran underwent a second VA examination of his hip.  He reported weakness, stiffness, lack of endurance, tenderness and pain.  He indicated experiencing flare-ups as often as 3 times per week which would last for 1 day.  The flare-ups were precipitated by physical activity and stress and were alleviated by rest and pain medication.  He reported difficulty with standing and walking.  He indicated if he stood or walked too long, he would get soreness in his right hip.  Physical examination revealed a normal gait and no evidence of swelling, instability, abnormal movement, weakness, tenderness, redness, heat, deformity, malalignment, subluxation or guarding of movement.  As in April 2010, range of motion was noted to be within normal limits and additional limitation was not shown upon repetition.  

In June 2012, the Veteran offered testimony at a hearing before a Decision Review Officer.  He reported pain and indicated that if he walked too long without his cane, his hip would sometimes give out.  He related a time on vacation at a family reunion where his hip went out and reported that had also happened on other, previous occasions.

In May 2013, the Veteran underwent another VA examination.  The Veteran reported flare-ups which he indicated as painful and affecting his ability to ambulate or stand for any period.  Range of motion was again noted to be within normal limits.  Pain was noted at 5 degrees on extension.  There was no functional loss upon repetitive motion.  Tenderness or pain to palpation was not noted.  Muscle strength was noted to be normal.  Ankylosis was not present.  

Upon review of the evidence, the Board finds that throughout the appeal period, the most significant symptoms are pain, which at times flares up, and occasional giving way when a cane is not used for ambulation.  As noted, the Veteran's hip disability is rated based on loss of range of motion, i.e. on functional limitation of the joint.  Here, the record does not reflect any objective limitation.   The Board finds that a 10 percent rating that compensates for the symptomatology not reflected by limitation of motion is appropriate in this case.  

A higher rating than 10 percent is not for application in the absence of limited range of motion and more severe symptoms impacting the functional ability of the joint.  Indeed, for a 20 percent schedular rating, abduction would have to be limited beyond 10 degrees or flexion of the thigh would need to be limited to 30 degrees.  Objective evidence of record does not indicate such level of functional impairment.  Thus, the Board must find that a schedular rating in excess of 10 percent is not warranted.

As to the Veteran's service-connected residuals of trauma to the left auriculotemporal branch of the trigeminal nerve (cranial nerve V), in April 2010, at a VA examination, the Veteran indicated numbness on the left side when he ate and that he would sweat on the left side while eating.  The examiner noted objective evidence of slight numbness extending from the left ear forward to the corner of the lip.  The Veteran chewed a piece of candy and sweat beads formed on the left side which the examiner identified as "gustatory sweating."

In August 2011, the Veteran underwent another VA examination.  The Veteran indicated difficulty opening his mouth and that he had difficulty chewing as often as 3 times a day.  Slight numbness and sweating on the left side when eating were again noted.

In May 2013, the Veteran underwent a third examination.  The examiner identified intermittent, moderate pain in the left side mid and lower face.  Mild numbness was noted in the left side mid and lower face, along with moderate difficulty chewing.  Muscle strength was normal.  The examiner indicated cranial nerve V was not affected by paralysis.

As noted, pursuant to DC 8205, to warrant a higher schedular rating than 10 percent severe incomplete paralysis or complete paralysis must be shown.  Here, the record reflects slight numbness, moderate difficulty chewing, sweating when chewing and intermittent moderate pain; the symptoms are not noted to be severe and paralysis is not complete; therefore, under the rating schedule, a rating in excess of 10 percent is not warranted.

IV.  Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's right hip bursitis or the residuals of trauma to cranial nerve V are so exceptional as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran has such an exceptional disability picture that the available schedular ratings are inadequate.  As discussed above, there are higher ratings available under the diagnostic codes relating to the hip and the cranial nerves, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for the disabilities are inadequate and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218   (1995).


ORDER

An initial disability rating in excess of 10 percent for service-connected right hip bursitis is denied.

An initial disability rating in excess of 10 percent for service-connected residuals of trauma to the left auriculotemporal branch of the trigeminal nerve (cranial nerve V) is denied.


REMAND

Reasons for Remand: To schedule the Veteran for an additional VA examination and to readjudicate an inextricably intertwined issue.

The Veteran is currently assigned a 10 percent rating for permanent bilaterally dislocated condyles secondary to fractures under 38 C.F.R. § 4.150, Diagnostic Code (DC) 9905 (2013).

Under DC 9905, limited motion of temporomandibular articulation, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 mm or the inter-incisal range is limited to 31 to 40 mm, a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm, a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm, and a 40 percent rating is assigned when the range is limited to 0 to 10 mm. 38 C.F.R. § 4.150, DC 9905. 

The Veteran underwent a VA examination of his jaw in April 2010.  At that time, he veteran objectively demonstrated an inter-incisal range of motion of 45 mm, right lateral movement of 5 mm, and left lateral movement of 7 mm. After repetitive left lateral excursion, the Veteran reported pain, fatigue, weakness and lack of endurance.  He also reported numbness on the left side.

The Veteran subsequently underwent another dental examination in August 2011. At that time, he Veteran had inter-incisal range of motion of 50 mm, right lateral movement of 7 mm, and left lateral movement of 7 mm.  The Veteran indicated a popping sound when he opened his mouth and constant pain.

Upon VA dental examination in May 2013, the examiner did not provide the information as to the inter-incisal range of motion or the range of lateral excursion from either side.  The Board finds, therefore, that the most recent VA examination is inadequate and the most recent evidence necessary to rate the Veteran's disability pursuant to the rating schedule is 3 years old.  To afford the benefit of the doubt to the Veteran, the claim must be remanded for a new examination that will provide the necessary information to rate the Veteran's disability, to include inter-incisal range of motion and range of later excursion bilaterally.

As the claim for TDIU is dependent upon the degree of impairment from service-connected disabilities, the appeal cannot be resolved until there is a proper determination of the ratings assigned. Remand of the inextricably intertwined TDIU claim is therefore required as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Update the claims file with the most recent VA treatment records.

2. Allow the Veteran an opportunity to supplement the record with any private treatment records relevant to his   bilaterally dislocated condyles if there are any.

Assist him in obtaining any records he identifies.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Following the above development, schedule the Veteran for a VA examination with an appropriate examiner to evaluate the current nature and severity of his service-connected bilaterally dislocated condyles secondary to fractures. The claims file, including a complete copy of this remand, must be made available to the examiner for review.

The examiner should identify and describe any and all current symptomatology and must measure and note the inter-incisal range, in millimeters, as well as the range of lateral excursion on the right and left sides, to include a description of the point in the range of motion at which pain occurs.  

The examiner should indicate whether there is actual loss of the condyloid process on either side or both.

The examiner should also comment on functional limitations, if any, due to pain, weakened movement, excess fatigability, or incoordination and whether there is likely to be additional functional limitation with pain on use or during flare-ups. This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors.
4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional necessary development, to include as related to the inextricably intertwined issue of entitlement to TDIU.  Then readjudicate the claims on appeal. If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further review, if warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


